            Case 2:19-cv-03625-JMY Document 31 Filed 11/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH SMECK,                                          :
                                                       :       Case No. 19-cv-3625-JMY
       v.                                              :
                                                       :
COMCAST CABLE COMMUNICATIONS                           :
MANAGEMENT, LLC, et al.                                :

                                              ORDER
       AND NOW, this 25th day of November 2020, upon consideration of the Motion to
Compel Arbitration and Stay Proceedings filed by the Defendants (ECF No. 23), and all
documents filed in support thereof and in opposition thereto, for the reasons set forth in the
Memorandum filed by this Court, it is hereby ORDERED that:
       1.       the Motion to Compel Arbitration and Stay Proceedings is GRANTED;
       2.       this case is STAYED until further order of the Court and shall be placed in CIVIL
                SUSPENSE pending final decision in arbitration;
       3.       Counsel shall file a joint status report within six (6) months of the date that this
                Order is entered on the docket and shall update the Court every six (6) months
                thereafter; and
       4.       Counsel shall file a joint status report upon completion of any arbitration
                proceeding to advise whether any further action by the Court is necessary.




                                               By the Court:

                                                  /s/ John Milton Younge
                                               _________________________
                                               Judge John Milton Younge
